 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
October 27,  2014 (“Effective Date”), by and among STAG INDUSTRIAL, INC., a
Maryland corporation (“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(“Partnership”), a Delaware limited partnership, and JEFFREY M.
SULLIVAN (“Executive”) to affirm the terms and conditions of Executive’s
employment. 

The parties agree as follows:

1. Employment.  Employer (as defined below) hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein. 

2. Duties.

2.1 Position.  Executive is employed on a full-time basis, (i) from the
Effective Date through December 31, 2014 (the “Advisor Term”) as Special Legal
Advisor to the Company, shall report directly to the General Counsel of the
Company, and shall have the duties and responsibilities commensurate with such
position as shall be reasonably and in good faith determined from time to time
by the General Counsel, including such duties and responsibilities with respect
to the Company, the Partnership and/or a subsidiary of either (collectively,
“Employer”) and (ii) from January 1, 2015 through December 31, 2017 (the
“Initial Term”) as Executive Vice President, General Counsel and Secretary,
shall report directly to the Board of Directors of the Company (the “Board of
Directors”), and shall have the duties and responsibilities commensurate with
such positions as shall be reasonably and in good faith determined from time to
time by the Board of Directors, including such duties and responsibilities with
respect to the Employer. 

2.2 Duties.  Executive shall: (i) abide by all applicable federal, state and
local laws, regulations and ordinances, and (ii) except for vacation and illness
periods, devote substantially all of his business time, energy, skill and
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business interests of the Employer;
provided, that, notwithstanding the foregoing, Executive may (x) make and manage
personal business investments of his choice, subject to the limitations set
forth in Section 8 hereof, (y) serve as a director or in any other capacity of
any business enterprise, including an enterprise whose activities may involve or
relate to the Employer’s Business (as defined in Section 8), provided that such
service is expressly approved in advance by the Board of Directors, and (z)
serve in any capacity with any civic, educational, religious or charitable
organization, or any governmental entity or trade association; provided that all
such other activities do not materially interfere with the performance of the
Executive’s duties hereunder.

3. Term of Employment.  The term of this Agreement shall commence on the
Effective Date and shall continue until and including the expiration of the
Initial Term unless earlier terminated as herein provided.  The Advisor Term
shall expire upon the commencement of the Initial Term and shall not be renewed
for any period. The Initial Term shall be automatically renewed for successive
one-year periods (each an “Extended Term”) unless either party gives notice of
non-renewal at least sixty (60) days prior to the end of the Initial Term or any
Extended Term.  As used herein, “Term” shall include the Advisor Term, the
Initial Term and any Extended Term, but the Term shall end upon any lawful
termination of Executive’s employment with Employer as herein provided.    



1

--------------------------------------------------------------------------------

 

 

4. Compensation.

4.1 Base Salary.  As compensation for Executive’s performance of Executive’s
duties as set forth herein and as hereafter determined by the compensation
committee of the Board of Directors from time to time, Employer shall pay to
Executive a base salary of $290,000 per year (“Base Salary”), payable in
accordance with the normal payroll practices of Employer, less all legally
required or authorized payroll deductions and tax withholdings.  Base Salary
shall be reviewed annually, and may be increased, at the sole discretion of the
compensation committee of the Board of Directors, in light of the Executive’s
performance and the Employer’s financial performance and other economic
conditions and relevant factors determined by the compensation committee. 

4.2 LTIP Units, Restricted Stock and Other Equity Awards. 

(a) In consideration of services to be performed by Executive for the
Partnership in his capacity as a partner thereof, upon execution of this
Agreement, the Employer shall cause to be granted to Executive long-term
incentive plan units (“LTIP Units”) equal in fair value at the time of such
grant to two times the Executive’s Base Salary, pro-rated for the partial
calendar year at the beginning of the Term.  Such LTIP Units shall be evidenced
by, and subject to, the LTIP Unit award agreement attached to this Agreement as
Exhibit A (“LTIP Agreement”) and the Company’s 2011 Equity Incentive Plan, as
amended (“2011 Equity Plan”) (a copy of which has been delivered to Executive).
 The initial LTIP Agreement provides for a five-year term and vesting of
one-twentieth of the LTIP grant on the last day of each quarter during the term
of the LTIP Agreement.  At the time of any subsequent grant of LTIPs, the
compensation committee of the Board of Directors shall determine the amount,
term and vesting period of any such grant. Irrespective of the vesting schedule,
Executive will receive distributions on the entire LTIP Unit grant (vested and
unvested) equal in value to the dividends payable for a commensurate number of
shares of common stock. In addition, as part of the consideration for
employment, Executive shall be eligible to receive additional awards of LTIP
Units and other equity awards, subject to the terms and conditions of the
Company’s 2011 Equity Plan (or such subsequent equity plan as may be in place
from time to time) and the applicable award agreement, such awards typically to
be granted in January of each calendar year, subject to the determination of the
compensation committee of the Board of Directors. 

(b) At any time after the execution of this Agreement, as part of the
consideration for his employment as an officer of the Company, Executive shall
be eligible to receive shares of common stock (“Restricted Stock”), in such
number as the compensation committee of the Board of Directors deems
appropriate, should it determine that such a grant of Restricted Stock is
advisable in its sole discretion, and such Restricted Stock shall be evidenced
by, and subject to, a Restricted Stock award agreement in the form then
currently in use by the Company (“Restricted Stock Agreement”).  Such awards of
Restricted Stock and any other equity awards granted shall be subject to the
terms and conditions of the Company’s 2011 Equity Plan (or such subsequent
equity plan as may be in place from time to time) and the applicable award
agreement. 

(c) Any LTIP Units granted to the Executive during the term of this Agreement
shall be deemed to have been granted to the Executive in consideration of
services rendered or to be rendered in Executive’s capacity as a partner of the
Partnership.

(d) During the Term, the Company and the Partnership shall (and shall cause each
subsidiary that is a component Employer to) allocate the services provided by
Executive to each component Employer and compensate Executive from the
respective component Employer on a basis proportionate to the services provided
by Executive to each component Employer.  The parties confirm that Employer
shall (and intends to) require that a sufficient amount of services be provided
hereunder to the Partnership by Executive in his capacity as a partner of the
Partnership to constitute full and adequate consideration for



2

--------------------------------------------------------------------------------

 

 

the issuance of LTIP Units to Executive and to the Company by Executive in his
capacity as an officer of the Company to constitute full and adequate
consideration for the issuance of Restricted Stock to Executive. 

4.3 Bonus.   At the sole discretion of the Board of Director’s compensation
committee, Executive may be paid a cash bonus (“Bonus”) relating to each
calendar year during the Term subject to the satisfaction of the terms and
conditions set forth in  the Executive Compensation Program approved by the
Board of Director’s compensation committee. Such discretionary Bonus, if any,
shall be paid on or before January 15 of the following calendar year. 

4.4 Signing Bonus LTIPS. In consideration of services to be performed by
Executive for the Partnership in his capacity as a partner thereof and for
Executive’s completion of the Initial Term under this Agreement, upon execution
of this Agreement, the Employer shall cause to be granted to Executive LTIP
Units equal in fair value at the time of such grant to $600,000 (“Signing Bonus
LTIPS”).  Such Signing Bonus LTIPS shall be evidenced by, and subject to, the
LTIP Unit award agreement attached to this Agreement as Exhibit B (“SB LTIP
Agreement”) and the Company’s 2011 Equity Plan.  The SB LTIP Agreement provides
for a term running concurrently with this Agreement.  No vesting of any of the
Signing Bonus LTIPS will occur during the Term; provided, however, on the
expiration of the Initial Term all of the Signing Bonus LTIPS will vest.  
 Irrespective of the vesting schedule, Executive will receive distributions on
the entire Signing Bonus LTIPS grant equal in value to the dividends payable
for a commensurate number of shares of common stock. 

4.5 Relocation Expenses.  The Company will reimburse the Executive for the
reasonable and customary costs incurred for the following expenses in connection
with Executive’s relocation to the Boston area: (a) the packing, shipping and
the unpacking of the Executive’s household goods; (b) the rental of temporary
housing; (c) travel costs related to the search for and move into temporary
housing and/or a new home;  and (d) travel costs related to Executive’s
commuting to and from Boston; provided, however, the relocations expenses will
not exceed, in the aggregate, $75,000.00.  Executive shall submit any such
expenses for reimbursement within thirty (30) days of incurring the same.

5. Customary Fringe Benefits.  Executive shall be eligible for all customary and
usual fringe benefits generally available to full-time employees of Employer,
subject to the terms and conditions of Employer’s policies and benefit plan
documents, as the same may be amended from time to time.  As of the date hereof,
Employer provides the following fringe benefits:  group health insurance, group
dental insurance, life insurance (equal to two times Executive’s Base Salary),
accidental death and disability insurance and flexible health and child care
spending program. Employer reserves the right to change or eliminate the fringe
benefits (except the life insurance) on a prospective basis, at any time,
effective upon written notice to Executive (which written notice may be
delivered electronically by e-mail to Executive’s Company email account).  In
addition, Executive shall receive an allowance for parking costs of up to
$500.00 a month. Executive shall be entitled to vacation of four weeks per
year. 

6. Business Expenses.  Executive shall be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Employer.  To obtain reimbursement, expenses must be
submitted within one  (1)  month of being incurred with appropriate supporting
documentation in accordance with Employer’s policies.  All such expenses shall
be reimbursed within one (1) month of submission and, in any event, in the same
fiscal year in which they were incurred or within one (1) month after the end of
such year. 

7. Termination of Employment.  Subject to the terms and conditions of this
Section 7, either Company or Executive may terminate Executive’s employment with
Employer at any time, with or without Cause (as defined in Section 7.10), during
the Term.  Any termination of Executive’s employment during the Term shall be
communicated by written notice of termination from the terminating party to the
other



3

--------------------------------------------------------------------------------

 

 

party (“Notice of Termination”).  The Notice of Termination shall indicate the
specific provision(s) of this Agreement relied upon in effecting the termination
and a written statement of the reason(s) for the termination.  In the case of a
Notice of Termination provided by Executive to Employer, such Notice of
Termination shall not be effective for a period of thirty (30) days after
receipt of such Notice of Termination by Employer.  In the case of a Notice of
Termination provided by Company to Executive, such Notice of Termination shall
not be effective for a period of thirty (30) days after receipt of such Notice
of Termination by Executive; provided that Company may require Executive to
leave the Company’s premises and refrain from any further business activities on
behalf of the Company as of the date designated by Company in the Notice of
Termination.  If Executive’s employment is terminated by either party, for any
reason, during the Term, Employer shall pay to the Executive the accrued and
unpaid Base Salary and accrued but unused vacation as of the date of Executive’s
termination of employment.  Further, if Executive’s employment is terminated by
either party, for any reason other than a termination by the Company for Cause
or termination by Executive without Good Reason, during the Term, Employer shall
pay to the Executive an amount equal to the product of (a) the Bonus (or deemed
Bonus) referenced in Section 7.1(a)(ii) of this Agreement multiplied by (b) a
fraction, the numerator of which is the number of days that have elapsed between
the beginning of the fiscal year in which the termination occurs and the date of
termination and the denominator of which is the number of days in the fiscal
year in which the termination occurs, such payment to be made no later than
thirty (30) days following the date of termination of Executive’s employment and
shall be subject to Executive’s execution of a general release in favor of
Company, and all subsidiary and related entities, and their officers, directors,
shareholders, employees and agents to the fullest extent permitted by law,
drafted by Company and in a form reasonably satisfactory to Company.  Except as
otherwise provided in this Section 7 and its subsections, Employer shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from Employer, any payments or benefits in
respect of the termination of Executive’s employment with Employer during the
Term. 

7.1 Severance Upon Involuntary Termination without Cause.  If Company terminates
Executive’s employment with Employer without Cause (as defined in
Section 7.10)  during the Term, such termination is not in connection with
Executive’s Disability (as defined below), and such termination qualifies as a
“Separation from Service” under Section 409A (as hereinafter defined), Executive
shall be entitled to a “Severance Package” that consists of the following:

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive's annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) actually paid
to Executive for the most recently completed fiscal year; 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”))
to continue Executive’s coverage under the Company’s group health insurance
plan, group dental plan and, if any, the Company’s group life and disability
insurance plans;  

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; 

(d) immediate vesting of the Signing Bonus LTIPS (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and



4

--------------------------------------------------------------------------------

 

 

(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

provided,  however, that all of the following conditions are first satisfied:

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment. 

If the Company terminates Executive’s employment pursuant to this Section
7.1 during calendar year 2015, then the Bonus referred to in Section 7.1(a)(ii)
hereof shall be grossed up to reflect the amount of Bonus that would have been
paid had the Executive worked the full year of 2014. The Severance Payment shall
be subject to all legally required and authorized deductions and tax
withholdings and shall be paid on the date that is the thirtieth (30th) day
following the date of termination of Executive’s employment, provided that
Executive has complied with all of the above-referenced conditions to receiving
the Severance Payment. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of Employer;
provided, however, Executive may effect a rollover or other transfer of his
interests in any such retirement or benefit plan in accordance with the terms of
such plan and applicable law.  All other Employer obligations to Executive shall
be automatically terminated and completely extinguished. 

7.2 Severance Upon Resignation for Good Reason.  If Executive resigns from
employment with Employer for Good Reason (as defined in Section 7.10) during the
Term and such resignation qualifies as a “Separation from Service” under Section
409A, Executive shall be entitled to a “Severance Package” that consists of the
following:

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive's annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any)  actually
paid to Executive for the most recently completed fiscal year;

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans;  

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; 

(d) immediate vesting of the Signing Bonus LTIPS  (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and



5

--------------------------------------------------------------------------------

 

 

(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term; 

provided, however, that all of the following conditions are first satisfied:

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment. 

If the Executive resigns from his employment pursuant to this Section 7.2 during
calendar year 2015, then the Bonus referred to in Section 7.2(a)(ii) hereof
shall be grossed up to reflect the amount of Bonus that would have been paid had
the Executive worked the full year of 2014. The Severance Payment shall be
subject to all legally required and authorized deductions and tax withholdings
and shall be paid on the thirtieth (30th) day following the date of termination
of Executive’s employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished. 

7.3 Severance Upon Change of Control.   If during the last year of the Initial
Term or during any Extended Term, a “Change of Control” (as defined in Section
7.10) occurs and the Company gives notice of non-renewal of this Agreement
within twelve (12) months following such Change of Control, Executive shall be
entitled to a “Severance Package” that consists of the following:

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive's annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any)  actually
paid to Executive for the most recently completed fiscal year; 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans;  

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; 

(d) immediate vesting of the Signing Bonus LTIPS  (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and



6

--------------------------------------------------------------------------------

 

 

(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

provided, however, that all of the following conditions are first satisfied:

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment. 

If the Executive’s employment terminates pursuant to this Section 7.3 during
calendar year 2015, then the Bonus referred to in Section 7.3(a)(ii) hereof
shall be grossed up to reflect the amount of Bonus that would have been paid had
the Executive worked the full year of 2014. The Severance Payment shall be
subject to all legally required and authorized deductions and tax withholdings
and shall be paid on the thirtieth (30th) day following the date of termination
of Executive’s employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment.  Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

7.4 Beneficial Excise Tax Treatment.  If any payment or benefit received or to
be received by Executive pursuant to this Agreement or otherwise would subject
Executive to any excise tax pursuant to Section 4999 of the Code due to the
characterization of such payment or benefit as an excess parachute payment under
Section 280G of the Code, Executive may elect, in his sole discretion, to reduce
the amounts of any payments or benefits called for under this Agreement in order
to avoid such characterization.  To aid Executive in making any election called
for under this Section 7.4, upon the occurrence of any event that might
reasonably be anticipated to give rise to the application of this Section 7.4
(an “Event”), Company shall promptly request a determination in writing by
independent public accountants selected by Employer (the “Accountants”).  Unless
Company and Executive otherwise agree in writing, the Accountants, within thirty
(30) days after the date of the Event, shall determine and report to Company and
Executive whether any reduction in payments or benefits at the election of
Executive would produce a greater after-tax benefit to Executive and shall
provide to Company and Executive a written report containing a sufficiently
detailed quantitative substantiation of their analysis and presented in a manner
that Executive can readily understand.  For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.  Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make their required
determination.  The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this Section
7.4.  Under no circumstances shall Executive be entitled to any tax
reimbursement or tax gross-up payment by virtue of the occurrence of an Event or
any additional payment or benefit under this Section 7.4. 

7.5 Section 409A Compliance.  The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted
accordingly.  If this Agreement either fails to satisfy the requirements of



7

--------------------------------------------------------------------------------

 

 

Section 409A or is not exempt from the application of Section 409A, then the
parties hereby agree to amend or to clarify this Agreement in a timely manner so
that this Agreement either satisfies the requirements of Section 409A or is
exempt from the application of Section 409A. 

Notwithstanding any provision in this Agreement to the contrary, if Executive is
a “specified employee” (as defined in Section 409A), any Severance Payment,
severance benefits or other amounts payable under this Agreement that would be
subject to the special rule regarding payments to “specified employees” under
Section 409A(a)(2)(B) of the Code (together, “Specified Employee Payments”)
shall not be paid before the expiration of a period of six (6) months following
the date of Executive’s termination of employment (or before the date of
Executive’s death, if earlier).  The Specified Employee Payments to which
Executive would otherwise have been entitled during the six-month period
following the date of Executive’s termination of employment shall be accumulated
and paid as soon as administratively practicable following the first date of the
seventh month following the date of Executive’s termination of employment. 

To ensure satisfaction of the requirements of Section 409A(b)(3) of the Code,
assets shall not be set aside, reserved in a trust or other arrangement, or
otherwise restricted for purposes of the payment of amounts payable under this
Agreement. 

Notwithstanding anything herein to the contrary, the reimbursement of expenses
or in-kind benefits provided pursuant to this Agreement shall be subject to the
following conditions: (i) the expenses eligible for reimbursement or in-kind
benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

Employer hereby informs Executive that the federal, state, local, and/or foreign
tax consequences (including without limitation those tax consequences implicated
by Section 409A) of this Agreement are complex and subject to change.  Executive
acknowledges and understands that Executive should consult with his or her own
personal tax or financial advisor in connection with this Agreement and its tax
consequences.  Executive understands and agrees that Employer has no obligation
and no responsibility to provide Executive with any tax or other legal advice in
connection with this Agreement and its tax consequences.  Executive agrees that
Executive shall bear sole and exclusive responsibility for any and all adverse
federal, state, local, and/or foreign tax consequences (including without
limitation any and all tax liability under Section 409A) of this Agreement to
Executive. 

7.6 Effect of Death or Disability.  If Executive dies or his employment is
terminated by Company upon his experiencing a Disability (as defined in Section
7.10) during the Term, Executive (or his estate) shall be entitled to (a)
payment of his accrued and unpaid Base Salary as of the date of Executive’s
death or termination of employment by the Company upon his experiencing a
Disability; (b) payment of a single cash lump-sum payment equal to the product
of (i) the Bonus referenced in Section 7.1(a)(ii) of this Agreement multiplied
by (ii) a fraction, the numerator of which is the number of days that have
elapsed between the beginning of the fiscal year in which Executive’s death or
termination of his employment occurs and the date of Executive’s death or
termination of employment and the denominator of which is the number of days in
the fiscal year in which Executive’s death or termination of employment occurs;
and (c) payment by Employer of any group health or other insurance premiums for
a period of eighteen (18) months (subject to Executive’s (or his spouse’s)
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans.  The payments described in the previous sentence
shall be subject to all legally required



8

--------------------------------------------------------------------------------

 

 

and authorized deductions and tax withholdings, including for wage garnishments,
if applicable, to the extent required or permitted by law, and shall be paid on
the thirtieth (30th) day following the date of termination of Executive’s
employment.  Payment under this Section 7.6 shall be made not more than once, if
at all.  If Executive dies or his employment is terminated by Company upon his
experiencing a Disability during calendar year  2015, then the Bonus referred to
in Section 7.6(b)(ii) hereof shall be grossed up to reflect the amount of Bonus
that would have been paid had the Executive worked the full year of 2014.

7.7 Employment Reference.  If Executive’s employment is terminated without
Cause, or Executive resigns for Good Reason, or this Agreement is not renewed by
Company pursuant to a Change of Control, Executive and Employer will negotiate
in good faith to reach an agreement on a neutral statement for termination or
resignation, to the extent necessary or appropriate.  This statement will
include, at minimum and as applicable, positions held, date of hire, employment
period and confirmation of salary history (if requested by Executive). 

7.8 Ineligibility For Severance.  For avoidance of doubt, Executive shall not be
entitled to any Severance Package under this Agreement, and none of
Sections 7.1, 7.2 and 7.3 shall apply to Executive, if at any time during the
Term, either (a) Executive voluntarily resigns or otherwise terminates
employment with Employer other than for Good Reason, or (b) Company terminates
Executive’s employment for Cause.  Effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to be an
active participant in any retirement or benefit plan covering employees of
Employer; provided, however, Executive may effect a rollover or other transfer
of his interests in any such retirement or benefit plan in accordance with the
terms of such plan and applicable law.  All other Employer obligations to
Executive shall be automatically terminated and completely extinguished. 

7.9 Taxes and Withholdings.  The Employer may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive. 

7.10 Definitions.

(a) “Cause” shall mean the occurrence during the Term  of any of the following:
(i) Executive’s indictment for, formal admission to (including a plea of guilty
or nolo contendere to), or conviction of: a felony, a crime of moral turpitude,
fraud and dishonesty, breach of trust or unethical business conduct, or any
crime involving Employer, (ii) gross negligence or willful misconduct by
Executive in the performance of Executive’s duties which has materially damaged
Employer’s financial position or reputation; (iii) willful or knowing
unauthorized dissemination with the intent to cause harm by Executive of
Confidential Employer Information; (iv) repeated failure by Executive to perform
Executive’s duties that are reasonably and in good faith requested in writing by
the Board of Directors or the member of the Board of Directors authorized by
it  (the “Delegator”), and which are not substantially cured by Executive within
thirty (30) days following receipt by Executive of such written request;
(v) failure of Executive to perform any lawful and reasonable directive of the
Delegator communicated to Executive in the form of a written request from the
Delegator, which is consistent with the Employer Business, and which failure
Executive does not begin to cure within ten (10) days following receipt by
Executive of such written request or Executive has not substantially cured
within forty-five (45) days following receipt by Executive of such written
request, or (vi) material breach of this Agreement by Executive which breach has
been communicated to Executive in the form of a written notice from a Delegator,
which material breach Executive does not begin to cure within ten (10) days
following receipt by Executive of such written notice or Executive has not
substantially cured within forty-five (45) days following receipt by Executive
of such written notice. 



9

--------------------------------------------------------------------------------

 

 

(b) “Disability” shall mean the occurrence during the Term of a medically
determinable physical or mental impairment of Executive that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which either (i) renders Executive unable to engage
in any substantial gainful activity, with or without leave accommodation, for a
period of not less than three (3) months; or (ii) results in Executive receiving
income replacement benefits for a period of not less than three (3) months under
any policy of long-term disability insurance that may be maintained by the
Company for the benefit of its employees. 

(c) “Change of Control” shall have the meaning ascribed to it in the 2011 Equity
Incentive Plan.

(d) “Good Reason” shall mean the occurrence during the Term of any of the
following: (i) a material breach of this Agreement by Company which is not cured
by Company within 30 days following Company’s receipt of written notice by
Executive to Company describing such alleged breach; (ii) Executive’s Base
Salary is materially reduced by Company; (iii) a material reduction in
Executive’s title, duties and/or responsibilities, or the assignment to
Executive of any duties materially inconsistent with Executive’s position; or
(iv) a material change in the Company headquarters’ geographic location;
provided, however, none of the occurrences described in (i) through (iv) hereof
shall constitute Good Reason unless within ninety (90) days of any such
occurrence Executive provides a Notice of Termination effective no more than 31
days after receipt by the  Company and specifying the occurrence.  

(e) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and all applicable regulations or guidance promulgated
thereunder. 

7.11 Nonduplication of Benefits.  Notwithstanding any provision in this
Agreement or in any other Employer benefit plan or compensatory arrangement to
the contrary, but at all times subject to Section 7.4, (a) any payments due
under Section 7.1, Section 7.2 or Section 7.3 shall be made not more than once,
if at all, (b) payments may be due under  Section 7.1, Section 7.2 or Section
7.3, but under no circumstances shall payments be made under all of or any
combination of Section 7.1, Section 7.2 and Section 7.3, (c) no payments made
under Sections 7.1, 7.2 and 7.3 this Agreement shall be considered compensation
for purposes of any benefit plan or compensatory arrangement of Employer, and
(d) Executive shall not be entitled to severance benefits from Employer other
than as contemplated under this Agreement, unless such other severance benefits
offset and reduce the benefits due under this Agreement on a dollar-for-dollar
basis, but not below zero. 

8. No Competition and No Conflict of Interest.  Except as otherwise provided in
Section 2.2 of this Agreement, during the Term, Executive must not (a) engage in
any work, paid or unpaid, that creates an actual conflict of interest with the
essential business-related interests of the Employer where such conflict would
materially and substantially disrupt operations, (b) directly or indirectly,
whether as an owner, partner, stockholder, principal, agent, employee,
consultant, or in any other relationship or capacity, engage in, or acquire any
interest in any Person, corporation, partnership or other entity (other than
Company or any entity directly or indirectly controlled by Company) engaged in
the Employer Business, or (c) in any way other than on behalf of and as an
employee of Employer, act as an officer, director, employee, consultant,
shareholder, volunteer, lender, or agent of any business enterprise engaged in
the Employer Business or any business in which Employer becomes actively engaged
during the Term.  In addition, Executive agrees not to refer any tenant or
potential tenant of Employer to competitors of Employer, without obtaining
Company’s prior written consent, during the Term.  Notwithstanding the
foregoing, Executive’s passive investment in, or passive ownership of, less than
five percent (5%) of the capital stock or other equity interests of any business
entity (including a business entity engaged in the Employer Business) shall not
be treated as a breach of this Section 8.  For purposes of this Agreement, the
term “Employer Business” shall mean the acquisition, disposition, development,
redevelopment, ownership, operation, management



10

--------------------------------------------------------------------------------

 

 

or financing of single tenant industrial properties in the United States, and
“passive” means no employment or involvement in management, operations or policy
decisions of the business entity and excludes any service as a director (or
equivalent), manager, officer, employee or consultant or as a general partner or
managing member (or equivalent) of the business entity

9. Confidentiality.  During the Term, Executive has been and will continue to be
given access to a wide variety of information about the Employer, its affiliates
and other related businesses that the Employer considers “Confidential Employer
Information.”  As a condition of continued employment, Executive agrees to abide
by Employer’s business policies and directives on confidentiality and
nondisclosure of Confidential Employer Information.  Confidential Employer
Information shall mean all information applicable to the business of the
Employer which confers or may confer a competitive advantage upon the Employer
over one who does not possess the information; and has commercial value in the
business of the Employer or any other business in which the Employer engages or
is preparing to engage during Executive’s employment with
Employer.  Confidential Employer Information includes, but is not limited to,
information regarding the Employer’s business plans and strategies; contracts
and proposals (including leases and proposed leases); artwork, designs, drawings
and specifications for development and redevelopment projects; tenants
and  prospective tenants; suppliers and other business partners and Employer’s
business arrangements and strategies with respect to them; current and future
marketing or advertising campaigns; software programs; codes, underwriting
models, credit analyses, formulae or techniques; rent rolls; financial
information; personnel information; and all ideas, plans, processes or
information related to the current, future and proposed projects or other
business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition.  Confidential Employer Information also
includes confidential information of any third party who may disclose such
information to the Employer or Executive in the course of the Employer’s
business. 

9.1 Nondisclosure.  Executive acknowledges that Confidential Employer
Information constitutes valuable, special and unique assets of the Employer’s
business and that the unauthorized disclosure of such information to competitors
of the Employer, or to the general public, will be highly detrimental to the
Employer.  Executive therefore agrees to hold Confidential Employer Information
in strictest confidence.  Except as shall occur as and to the extent that
Executive performs his duties to Employer, Executive agrees not to disclose or
allow to be disclosed to any individual or entity, other than those individuals
or entities authorized by the Company, any Confidential Employer Information
that Executive has or may acquire during Executive’s employment by Employer
(whether or not developed or compiled by Executive and whether or not Executive
has been authorized to have access to such Confidential Employer Information). 

9.2 Continuing Obligation.  Executive agrees that the agreement not to disclose
Confidential Employer Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by
Employer.  Any obligation not to disclose any portion of any Confidential
Employer Information will continue indefinitely unless such information (a) has
become public knowledge through no fault of Executive; or (b) has been developed
independently without any reference to any information obtained during
Executive‘s employment with Employer; or (c) must be disclosed in response to a
valid order by a court or government agency or is otherwise required by law. 

9.3 Return of Employer Property.  On termination of employment with Employer for
whatever reason, or at the request of the Employer before termination, Executive
agrees to promptly deliver to Employer all records, files, computer disks,
memoranda, documents, lists and other information regarding or containing any
Confidential Employer Information, including all copies, reproductions,
summaries or excerpts thereof, then in Executive’s possession or control,
whether prepared by Executive



11

--------------------------------------------------------------------------------

 

 

or others.  Executive also agrees to promptly return, on termination or the
Employer’s request, any and all Employer property issued to Executive, including
but not limited to computers, cellular phones, keys and credits
cards.  Executive further agrees that should Executive discover any Employer
property or Confidential Employer Information in Executive’s possession after
the return of such property has been requested, Executive agrees to return it
promptly to Employer without retaining copies, summaries or excerpts of any
kind. 

9.4 No Violation of Rights of Third Parties.  Executive warrants that the
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Employer.  Executive
agrees not to disclose to Employer, or induce Employer to use, any confidential
or proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this
Agreement.  Executive further agrees not to enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement while such
provisions remain effective. 

10. Interference with Business Relations.    

10.1 Interference with Sellers, Tenants, Brokers and Other Business
Partners.  Executive acknowledges that Employer’s seller information, tenant
base, broker network, pipeline, leasing and acquisitions/sales strategies and
its other business arrangements have been developed through substantial effort
and expense, and its nonpublic business information regarding these matters is
confidential and constitutes trade secrets.  In addition, because of Executive’s
position, Executive understands that Employer will be particularly vulnerable to
significant harm from Executive’s use of such information for purposes other
than to further Employer’s business interests.  Accordingly, Executive agrees
that during Executive’s employment with Employer, and for a period of twelve
(12) months thereafter, Executive will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Employer’s relationship with any of the sellers, tenants, brokers or
other business partners of Employer with whom Executive has had contact, or
conducted business, during the Term of Employment by contacting them for the
purpose of inducing or encouraging any of them to divert or take away business
from Employer. 

10.2 Interference with Employer’s Employees.  Executive acknowledges that the
services provided by Employer’s employees are unique and special, and that
Employer’s employees possess trade secrets and Confidential Employer Information
that is protected against misappropriation and unauthorized use.  As such,
Executive agrees that during, and for a period of twelve (12) months after,
Executive’s employment with Employer, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Employer’s business by contacting any Employer employees for
the purpose of inducing or encouraging them to discontinue their employment with
Employer. 

10.3 Negative Information.  During the Term and thereafter, Executive shall not
disclose confidential or negative non-public information or make any disparaging
or defamatory remarks, comments or statements regarding Employer or its
directors, officers, employees, investors, shareholders or advisors and any
affiliates of any of the foregoing (collectively, the “Employer
Affiliates”);  provided, however, that nothing contained in this Section 10.3
shall affect any legal obligation of Executive to respond to mandatory
governmental inquiries concerning the Employer or the Employer Affiliates or to
act in accordance with, or to establish, his rights under this
Agreement.  Employer likewise agrees that no one acting with the actual
authority of Employer shall disclose negative non-public information or make any
disparaging or defamatory remarks, comments or statements regarding
Executive;  provided, however, that nothing contained in this Section 10.3 shall
affect any legal obligation of the Employer or the Employer



12

--------------------------------------------------------------------------------

 

 

Affiliates to respond to mandatory governmental inquiries concerning Executive
or to act in accordance with, or to establish, the rights of the Employer and
the Employer Affiliates under this Agreement. 

10.4 Post-Termination Noncompetition. For a period of twelve (12) months
following the termination of Executive’s employment with the Employer, Executive
will not engage in Competitive Activities (as hereinafter defined).
Notwithstanding any other provision herein to the contrary, this Section 10.4
shall terminate and be null and void if the Employer terminates Executive’s
employment without Cause, or Executive resigns from employment with Employer for
Good Reason, or if the Employer elects to send Executive notice of non-renewal
pursuant to Section 3 hereof.    The term “Competitive Activities,” for purposes
of this Section 10.4, shall mean the taking of any of the following actions by
Executive: (a) Executive’s direct or indirect participation (for his own account
or jointly with others) in the management of, or as an employee, board member,
partner, manager, member, joint venturer, representative or other agent of, or
advisor or consultant to, any other business operation if a material portion
(either in comparison to the size of Employer’s Business or, if smaller, to such
business operation’s business) of such operation is engaging in the Employer
Business or any business in which Employer has been actively engaged at the time
of the termination of Executive’s employment with Employer (a “Competitive
Operation”); (b) Executive’s investment in, or ownership of, the capital stock
or other equity interests in any business entity that is a Competitive
Operation; or (c) Executive’s lending of funds for the purpose of establishing
or operating any Competitive Operation, or otherwise giving advice to any
Competitive Operation, or lending or allowing his name or reputation to be used
by any Competitive Operation or otherwise allowing his skill, knowledge or
experience to be so used. Notwithstanding the foregoing, neither Executive’s
passive investment in, or passive ownership of, up to five percent (5%) of the
capital stock or other equity interests of any business entity (including a
business entity engaged in the Employer Business) nor Executive’s return to the
private practice of law within a law firm or as a sole practitioner (but not as
in-house counsel) shall be treated as a breach of this Section 10.4.  For
purposes of this Section 10.4, “Employer Business” and “passive” have the
meanings set forth in Section 8 above and “material portion” shall mean that
either (i) the total assets engaged in a Competitive Operation exceeds 20% of
such business operation’s total assets or (ii) the total assets engaged in a
Competitive Operation of such business operation equals or exceeds 20% of the
Employer’s Business.  This Section 10.4 governs the period of time following
Executive’s employment with Employer, and Section 8 above governs during the
Term.

11. Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8 through 10 of this Agreement inclusive
(collectively “Covenants”) would cause irreparable injury and continuing harm to
Employer for which there will be no adequate remedy at law, and agrees that
Employer shall be entitled to temporary and preliminary injunctive relief upon a
showing of a likelihood of such a breach, and shall be entitled to permanent
injunctive relief upon establishing such a breach, to the fullest extent allowed
by Massachusetts law, without the necessity of proving irreparable harm or
actual damages or of posting any bond or other security.    

12. Agreement to Arbitrate. 

12.1 Mandatory Arbitration.  Any dispute or controversy arising out of or
relating to any interpretation, construction, performance, termination or breach
of this Agreement, will be settled by final and binding arbitration by a single
arbitrator to be held in Boston, Massachusetts, in accordance with the American
Arbitration Association national rules for resolution of employment disputes
then in effect, except as provided herein.  The arbitrator selected shall have
the authority to grant any party all remedies otherwise available by law,
including injunctions, but shall not have the power to grant any remedy that
would not be available in a state or federal court.  The arbitrator shall have
the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment).  The arbitrator shall have the powers
granted by Massachusetts law and the rules of the American Arbitration
Association which conducts the arbitration, except as modified or limited
herein.  In aid of arbitration, either party may seek



13

--------------------------------------------------------------------------------

 

 

temporary and/or preliminary injunctive relief in the Business Litigation
Session of the Suffolk County Massachusetts Superior Court (or in a regular
session of that court if the case is not accepted into the Business Litigation
Session) at any time before an arbitration demand has been filed and served, or
before an arbitrator has been selected.

12.2 Principles Governing Arbitration.  Notwithstanding anything to the contrary
in the rules of the American Arbitration Association, the arbitration shall
provide (i) for written discovery and depositions as provided under
Massachusetts law and (ii) for a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is based
which shall be issued no later than thirty (30) days after a dispositive motion
is heard and/or an arbitration hearing has completed.  Except in disputes where
Executive asserts a claim otherwise under a state or federal statute prohibiting
discrimination in employment (a “Statutory Discrimination Claim”), each side
shall split equally the fees and administrative costs charged by the arbitrator
and American Arbitration Association.  In disputes where Executive asserts a
Statutory Discrimination Claim against Employer, Executive shall be required to
pay the American Arbitration Association’s filing fee only to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court.  Employer shall pay the balance of the arbitrator’s fees and
administrative costs. 

12.3 Rules Governing Arbitration.  Executive and Employer shall have the same
amount of time to file any claim against any other party as such party would
have if such a claim had been filed in state or federal court.   In conducting
the arbitration, the arbitrator shall follow the rules of evidence of the
Commonwealth of Massachusetts (including but not limited to all applicable
privileges), and the award of the arbitrator must follow Massachusetts and/or
federal law, as applicable. 

12.4 Selection of Arbitrator.  The arbitrator shall be selected by the mutual
agreement of the parties.  If the parties cannot agree on an arbitrator, the
parties shall alternately strike names from a list provided by the American
Arbitration Association until only one name remains. 

12.5 Arbitrator Decision.  The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration.  The parties in the
arbitration shall each pay their respective attorneys’ fees and one half of the
costs or fees charged by the arbitrator and the American Arbitration
Association.  In disputes where Executive asserts a Statutory Discrimination
Claim, reasonable attorneys’ fees shall be awarded by the arbitrator based on
the same standard as such fees would be awarded if the Statutory Discrimination
Claim had been asserted in state or federal court.  Judgment may be entered on
the arbitrator's decision in any court having jurisdiction. 

13. General Provisions.

13.1 Successors and Assigns.  The rights and obligations of Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer.  The Employer will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) or assignee
to all or substantially all of the business and/or assets of the Employer to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  Executive shall not be entitled to
assign any of Executive’s rights or obligations under this Agreement without
Employer’s written consent.

13.2 Nonexclusivity of Rights.  Except as expressly provided in this Agreement,
Executive is not prevented from continuing or future participation in any
Employer benefit, bonus, incentive or other plans, programs, policies or
practices provided by Employer subject to the terms and conditions of such
plans, programs, or practices. 



14

--------------------------------------------------------------------------------

 

 

13.3 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement. 

13.4 Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party, and the arbitrator awards such
attorneys’ fees accordingly. 

13.5 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

13.6 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Employer, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. 

13.7 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.  Except as and to
the extent that Section 12 does not properly apply, each party consents to the
jurisdiction and venue of the state or federal courts in Suffolk County,
Massachusetts in any action, suit, or proceeding arising out of or relating to
this Agreement. 

13.8 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.

13.9 Survival.  The following provisions shall survive Executive’s employment
with Employer to the extent reasonably necessary to fulfill the parties’
expectations in entering this Agreement:  Section 7 (“Termination of
Employment”), Section 9 (“Confidentiality”), 10 (“Interference with Business
Relations”) Section 11 (“Injunctive Relief”), Section 12 (“Agreement to
Arbitrate”), Section 13 (“General Provisions”), and Section 14 (“Entire
Agreement”).    

14. Entire Agreement.  This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement, constitute the
entire agreement among the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This Agreement may be amended or
modified only with the written consent of Board of Directors of the Company and
Executive.  No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. 





15

--------------------------------------------------------------------------------

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

STAG INDUSTRIAL, INC.

 

 

 

 

 

 

Dated: September 8, 2014

 

By:  /s/ BENJAMIN S. BUTCHER

 

 

Name:  Benjamin S. Butcher

 

 

Title:    President

 

 

 

 

 

 

 

 

STAG INDUSTRIAL OPERATING

 

 

PARTNERSHIP, L.P.

 

 

 

 

 

By: STAG Industrial GP, LLC, its sole general partner

 

 

 

Dated: September 8, 2014

 

By: :  /S/ BENJAMIN S. BUTCHER

 

 

Name:  Benjamin S. Butcher

 

 

Title:    President

 

 

 

 

 

JEFFREY M. SULLIVAN

 

 

 

Dated: September 8, 2014

 

/s/ JEFFREY M. SULLIVAN

 

 

 

 

 

 





16

--------------------------------------------------------------------------------

 

 



Exhibit A

 

LTIP UNIT AGREEMENT

 

 

 





17

--------------------------------------------------------------------------------

 

 



Exhibit B

SB LTIP UNIT AWARD AGREEMENT

 

 



18

--------------------------------------------------------------------------------